Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s argument that the jury’s verdict is repugnant. The fact that the jury did not believe that defendant possessed a knife does not negate the forcible compulsion element of rape and sexual abuse in the first degree (see, People v Goodfriend, 100 AD2d 781, 781-782, affd 64 NY2d 695). Defendant argues that he was denied a fair trial by prosecutorial misconduct. County Court sustained defendant’s objection to each instance of alleged misconduct, and defendant did not request further curative instruction or move for a mistrial. “Thus, the court ‘must be deemed to have corrected the error to defendant’s satisfaction’ ” (People v Balkum, 233 AD2d 929, 930, quoting People v Williams, 46 NY2d 1070, 1071). In any event, the conduct of the prosecutor was not so egregious as to deprive defendant of a fair trial (see, People v Curley, 159 AD 2d 969, 970, lv denied 76 NY2d 733). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Rape, 1st Degree.) Present—Denman, P. J., Pine, Doerr, Balio and Boehm, JJ.